



EXHIBIT 10.20
EXECUTIVE EMPLOYMENT AGREEMENT


AGREEMENT, dated as of the Effective Date specified below (this “Agreement”) by
and between Innophos Holdings, Inc., a Delaware corporation (the “Company”), and
Jean Marie Mainente (the “Executive”).
Recitals
1.The Executive has been employed by the Company since July 28, 2015.
2.The Executive has been duly appointed and is serving as the Company’s Vice
President, Human Resources.
3.It is in the best interests of the Company and its subsidiaries to provide the
Executive with the compensation and benefits as provided herein in order to
retain the services of the Executive and to permit the Executive to focus on the
interests of the Company, its subsidiaries and its stockholders.
Agreement
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Executive and the
Company agree as follows.
1.
Effective Date. The “Effective Date” shall mean July 27, 2015. As of the
Effective Date, any prior written or unwritten employment agreement between the
Company and the Executive shall be deemed terminated and superseded by this
Agreement, and shall thereafter be of no further force or effect, except that
any existing equity award, long-term incentive award, deferred compensation
agreement, indemnification agreement and any other benefit or entitlement to
which the Executive is entitled by reason of her employment with the Company
prior to the Effective Date and not specifically covered by this Agreement
(including without limitation, those awards, agreements and benefits set forth
on Exhibit A attached hereto) will remain in full force and effect in accordance
with their terms, except as provided herein.

2.Employment Period. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to be employed by the
Company, on the terms and subject to the conditions of this Agreement, for the
period commencing on the Effective Date and ending on July 26, 2016 (the
“Initial Period”). Following the Initial Period, this Agreement shall
automatically renew for successive one-year periods (“Renewal Period”), unless
either party gives written notice of non-renewal to the other party at least 90
days prior to the end of the Initial Period or any Renewal Period, as
applicable. For purposes of this Agreement, the “Employment Period” shall
include the Initial Period and any subsequent Renewal Period.
3.Terms of Employment.
a.Position and Duties.
i.Position. During the Employment Period, the Executive shall serve as the
Company’s Vice President, Human Resources, with duties, powers and
responsibilities provided in the Company’s Bylaws for such offices and otherwise
commensurate with such title and office. She shall report to such officers as
may be designated by the Company from time to time.
ii.Exclusivity. During the Employment Period, and excluding any periods of
disability, vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote substantially all of her attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the Executive’s responsibilities hereunder, to use
the





--------------------------------------------------------------------------------





Executive’s reasonable best efforts to perform such responsibilities. During the
Employment Period, it shall not be a violation of this Agreement for the
Executive to: (A) serve on corporate, civic or charitable boards or committees;
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions; and (C) manage personal and family investments, all so long as
such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement; and, in the case of the Executive’s management of her personal
and family investments, so long as all such investment management activities
comply with the Company’s personal trading policies and with applicable law.
iii.Place of Business. The Executive’s place of business shall be at the
Company’s headquarters location, subject to temporary assignment (not to exceed
30 days in any calendar year) and business travel as may be reasonably necessary
to conduct the Company’s business.
b.Compensation.
i.Base Salary. During the Employment Period the Executive shall receive an
annual base salary (“Annual Base Salary”) of $250,000. The Annual Base Salary
shall be reviewed by the Compensation Committee (the “Committee”) of the Board
no less frequently than every 12 months during the Employment Period and may be
increased (but not decreased) at the discretion of the Committee or the Board.
If the Executive’s Annual Base Salary is increased, the increased amount shall
be the new Annual Base Salary for the remainder of the Employment Period,
subject to continued annual review and adjustment. The Annual Base Salary shall
be payable in installments subject to legally required tax withholdings,
consistent with the Company’s payroll procedures in effect from time to time,
provided that such installments shall be no less frequent than monthly.
ii.Annual Bonus. In addition to the Annual Base Salary, the Executive shall be
eligible to earn, for each calendar year ending during the Employment Period, an
annual bonus (an “Annual Bonus”) on terms and conditions, including performance
goals, as set forth from time to time in the Company’s Executive, Management and
Sales Incentive Plan or such other short-term written bonus plan in effect
during the Employment Period (collectively, the “Bonus Plan”). The Executive’s
annual target bonus (the “Target Bonus”) initially shall be 35% (the “Target
Percentage”) of the Annual Base Salary and the percentage of Annual Base Salary
constituting the Target Bonus shall be reviewed by the Committee no less
frequently than every 12 months during the Employment Period and may be
increased (but not decreased) at the discretion of the Committee or the Board.
Provided that the Executive is employed by the Company at the end of the
applicable calendar year (except as provided in Section 5 below), the
Executive’s Annual Bonus shall be fully vested upon the close of the calendar
year to which it relates, and unless deferred by the written agreement of the
Company and the Executive, shall be paid promptly after the close of such year
but in any event on or before March 15 of the calendar year following the
calendar year for which the Annual Bonus is to be paid.
iii.Long-Term Incentive Compensation. During the Employment Period, the
Executive shall be entitled to participate in the Company’s long term incentive
compensation arrangements, including without limitation the Company’s 2009 Long
Term Equity Incentive Plan and successor plans, if any (collectively, the
“LTI”), as such arrangements are in effect from time to time, on terms and
conditions generally applicable to the Company’s United States-based executive
employees. The Executive’s target awards for LTI purposes shall be 40% of base
salary for the LTI award to be made in March 2016. For future awards the target
shall be determined separately for each new performance measurement period by
the Committee within 90 days of the commencement of each performance measurement
period and, subject to the performance measurement cycle(s) established by the
Committee, no less frequently than every 12 months during the Employment Period.
LTI awards in the Committee’s or the Board’s discretion may be granted in the
form of stock options, restricted stock, phantom stock, cash, stock appreciation
rights or units, performance shares or any combination thereof, or other form
approved by the Committee or the Board (collectively, “LTI Awards”), as provided
in the LTI. Provided the Executive is employed by the Company at the end of the
applicable calendar year (except as otherwise provided in Section 5 below), the
Executive’s LTI Awards shall





--------------------------------------------------------------------------------





be fully vested upon the close of the performance period to which they relate,
and unless deferred by the written agreement of the Company and the Executive,
shall be paid promptly after the close of such performance period but in any
event on or before March 15 of the calendar year following the calendar year in
which the Executive first acquires a vested right to receive such LTI Award.
iv.Additional Awards. Notwithstanding the granting of LTI Awards to the
Executive, nothing in this Agreement shall prohibit the Company from granting to
the Executive other LTI Awards or other property which shall be subject to such
terms and conditions as may be set forth in such further agreement as the
Company may provide.
v.Incentive, Pension, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all other compensation
and incentive plans, practices, policies and programs, and all savings and
retirement plans, practices, policies and programs, including any pension
programs and the retirement savings restoration plan maintained by the Company,
in each case on terms and conditions no less favorable than the terms and
conditions generally applicable to the Company’s United States-based executive
employees.
vi.Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive’s spouse and eligible dependents, as the case may be, shall
participate in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliates
(including, without limitation, medical, prescription, dental, disability,
individual and group life, accidental death and travel accident insurance plans
and programs) on terms and conditions no less favorable than the terms and
conditions generally applicable to the Company’s United States-based executive
employees. Following the Employment Period, the Executive and the Executive’s
spouse and eligible dependents shall participate in, and shall receive all
benefits under, any retiree health plan of the Company subject to the terms of
such plan, unless such plan is modified or terminated by the Company with
respect to the Company’s executive employees generally.
vii.Service Credit.     For purposes of eligibility to participate and vesting
in employee benefits, to the extent permitted by law, Executive shall receive
credit for time devoted by the Executive in consulting for Company beginning
February 22, 2010 until her first day as an employee: July 27, 2015.
viii.Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the Company’s policies, practices and procedures in
effect from time to time for executive employees.
ix.Fringe Benefits. During the Employment Period, in addition to the other
benefits and entitlements as provided herein, the Executive shall be entitled to
fringe benefits on the same basis as those provided generally to the Company’s
United States-based executive employees. This provision shall not be construed
to require the Company to establish any welfare, compensation or incentive
plans, or to prevent the modification or termination of any plan once
established, and no action or inaction with respect to any plan shall affect
this Agreement.
x.Vacation. During the Employment Period, the Executive shall be entitled to
five weeks’ paid vacation in accordance with the plans, policies, programs and
practices of the Company, but in no event shall the Executive’s paid vacation
for calendar year 2015 and for subsequent calendar years beginning during the
Employment Period be less than the number of weeks as provided in the Company’s
vacation policy as in effect on the Effective Date.
xi.Relocation Benefit. Without limiting the Executive’s rights pursuant to
Paragraph 4(e) below, in the event the Company’s corporate headquarters is
relocated more than 50 miles distant from the Executive’s principal residence
and more than 20 miles farther from the Executive’s principal residence than the
corporate headquarters prior to such relocation, the Executive shall be eligible
for an after-tax voluntary relocation benefit under the Company’s executive
relocation program, if any is then in force, or if no program is then in force,
a reasonable after-tax allowance to defray the costs of moving the Executive and
her household to a new residence located within 50 miles of the relocated
corporate headquarters.





--------------------------------------------------------------------------------





xii.Section 162(m) Performance Criteria. The parties acknowledge and agree that
compensation payable to the Executive under bonus and incentive plans referred
to in Paragraphs 3(b)(ii) and (iii) of this Agreement for any calendar year for
which she is treated as a “covered employee” for purposes of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”) will be subject to
the attainment of such corporate and/or individual performance goals as the
applicable bonus or incentive compensation plan may provide, or as the Committee
or the Board may establish in its discretion in accordance with the terms of
such plan, with the intent of having the compensation so payable treated as
qualified performance-based compensation for purposes of Code Section 162(m).
xiii.Satisfaction of Withholding Requirements. All grants and payments to the
Executive under this Agreement are subject to and conditioned upon satisfaction
of all required tax withholding requirements. The Executive shall execute all
documents and take all action reasonably deemed necessary by the Company to
ensure compliance with all such withholding requirements.
4.Termination of Employment.
a.Death or Disability. The Employment Period and the Executive’s employment
shall terminate automatically upon the Executive’s death during the Employment
Period. If the Company determines in good faith that the Disability of the
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may provide to the Executive written notice
in accordance with Paragraph 4(g) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), if, within the 30
days after the receipt of such notice, the Executive shall not have returned to
full-time performance of the Executive’s duties and shall not have presented
reasonable evidence that she has not incurred a Disability. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
days as a result of mental or physical incapacity, which qualifies the Executive
for benefits under the Company’s long-term disability program covering the
Executive and which is reasonably believed by the Company based on the facts
available at the time to be total and permanent.
b.Termination by the Company with or without Cause. The Company may terminate
the Employment Period and the Executive’s employment during the Employment
Period with or without Cause. For purposes of this Agreement, “Cause” shall
mean:
i.the continued and willful failure of the Executive at any time to attempt in
good faith to perform the Executive’s duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness, but
including a continued and willful failure by the Executive for any other reason
to attempt in good faith to meet reasonable, material performance expectations
that are not measured by Company economic performance), after a written demand
for performance is delivered to the Executive by the Company or its
representative, which specifically identifies the manner in which the Company
believes that the Executive has not attempted in good faith to perform the
Executive’s duties and which gives the Executive no fewer than 60 days to cure
the deficiency noted therein; or
ii.the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company; or
iii.conviction of the Executive of a felony (other than a traffic-related
felony) or a guilty or nolo contendere plea by the Executive with respect
thereto; or
iv.a material breach by the Executive of any material provision of this
Agreement; provided that, if such breach is curable, the Company shall not have
the right to terminate the Executive’s employment for Cause pursuant to this
Paragraph 4(b)(iv) unless the Executive, having received written notice of the
breach, fails to cure the breach within 60 days; or
v.a willful violation by the Executive of a material legal requirement, or of
any material written Company policy or procedure that is materially and
demonstrably injurious to the Company; or





--------------------------------------------------------------------------------





vi.the Executive’s failure to obtain or maintain, or inability to qualify for,
any license (other than a driver’s license) required by law for the performance
of the Executive’s material job responsibilities, or the suspension or
revocation of any such license held by the Executive as a result of an action or
inaction by the Executive; provided that, if such failure, suspension or
revocation is curable, the Company shall not have the right to terminate the
Executive’s employment for Cause pursuant to this Paragraph 4(b)(vi) unless the
Executive, having received written notice of the failure, does not cure the
failure within a reasonable time (not less than 60 days after the receipt of
such notice), provided, in no event shall Cause exist under this clause (vi) so
long as the Executive is diligently pursuing a cure of such failure, suspension
or revocation in good faith and the failure is cured within 120 days after
receipt of notice.
c.Willfulness. For purposes of Paragraph 4(b), no act or failure to act on the
part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive without the reasonable, good faith belief
that the Executive’s act or omission was in accordance with, or not contrary to,
the duties and responsibilities of Executive’s position. Any act, or failure to
act, based upon express authority given by the Company with respect to such act
or omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in the
best interests of the Company.
d.Termination Procedures. If the Company desires to terminate the Executive’s
employment for Cause pursuant to Paragraph 4(b)(i), (iii), (iv) or (v) above,
the cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board (not including the Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in Paragraph
4(b)(i), (iii), (iv), or (v) above, and specifying the particulars thereof in
detail.
e.Termination by Executive with or without Good Reason. The Executive may
terminate the Employment Period and her employment with or without Good Reason.
Termination with Good Reason shall be treated for purposes of this Agreement as
a termination by the Company “without Cause.” For purposes of this Agreement,
“Good Reason” shall mean, in the absence of a written consent of the Executive:
i.a material reduction in the Executive’s authority, title or duties, or the
assignment to the Executive of duties that are inconsistent in a significant way
with the Executive’s position, and in any case excluding for this purpose any
action not taken in bad faith and that is remedied by the Company within 10
business days after receipt of written notice thereof given by the Executive; or
ii.the Executive’s removal from any of her positions; or
iii.any material reduction by the Company in the overall value of the
Executive’s compensation and benefits package, other than (a) a reduction not
occurring in bad faith and which is remedied by the Company within 30 business
days after receipt of written notice thereof given by the Executive, (b) a
reduction solely attributable to a decline in the share price of the Company’s
stock and not by reason of any action by the Company intended to reduce the
overall value of the Executive’s compensation and benefits package, (c) a
reduction applicable equally or ratably to the Company’s executive employees
following an extraordinary decline in the Company’s earnings, share price or
public image or (d) a reduction in the number or value of LTI Awards, so long as
the Executive remains eligible for LTI Awards under the Company’s LTI Plan,
policies and practices as in effect with respect to the Executive on the
Effective Date; or
iv.any material failure by the Company to comply with and satisfy any material
provision of this Agreement (including Paragraphs 5(f)(ii) or 10(c)), excluding
for this purpose any action not taken in bad faith and which is remedied by the
Company within 30 business days after receipt of written notice thereof given by
the Executive; or





--------------------------------------------------------------------------------





v.continuing, in effect and not revoked after 30 business days’ written notice
of objection from the Executive, any order from any person to whom the Executive
reports, directing the Executive to take any action or to refrain from taking
any action, in any case, that in Executive’s good-faith, considered and informed
judgment violates any applicable legal or regulatory requirement; or
vi.requiring the Executive to relocate to an office which is at a location more
than 50 miles from the Company’s corporate headquarters and more than 20 miles
farther from the Executive’s principal residence than the headquarters prior to
such relocation.
The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (vi) shall not affect the
Executive’s ability to terminate employment for Good Reason.
f.Sunset on Right to Terminate for Good Reason. If circumstances arise giving
the Executive the right to terminate the Employment Period and her employment
for Good Reason, the Executive shall, within 120 days of learning of such
circumstances, notify the Company in writing of the existence of such
circumstances, and the Company shall have an additional 30 days within which to
investigate and remedy the circumstances, immediately after which 30 days the
Company shall provide the Executive with a written determination setting forth
the results of such investigation, after the receipt of which, if the
circumstances have not been fully cured by the Company, the Executive shall have
an additional 60 days within which to exercise the right to terminate for Good
Reason. The Executive shall be conclusively deemed to have learned of such
circumstances on the date of any written notice to the Executive concerning such
circumstances. If the Executive does not timely do so, the right to terminate
for Good Reason shall lapse and be deemed waived, and the Executive shall not
thereafter have the right to terminate for Good Reason unless further
circumstances occur which themselves give rise to a right to terminate for Good
Reason, in which case the provisions of this Paragraph 4(f) shall once again
apply, based on such further circumstances.
g.Notice of Termination. Any termination by the Company with or without Cause,
or by the Executive with or without Good Reason, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Paragraph
13(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which: (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined in
subparagraph (h) below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not constitute a waiver of any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
h.Date of Termination. Except as otherwise provided in Paragraph 12(a) hereof,
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or any later date, specified therein, that is
within 30 days of such notice, as the case may be, (ii) if the Executive’s
employment is terminated by the Company without Cause, the Date of Termination
shall be the date on which the Company notifies the Executive of such
termination, (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be, (iv) if the
Executive’s employment is terminated by the Executive other than for Good
Reason, the Date of Termination shall be the date of receipt of the Notice of
Termination or any later date, specified therein, that is within 30 days of such
notice, subject to the Company’s acceptance of such proposed later Date of
Termination; and (v) if the Executive’s employment is terminated upon the





--------------------------------------------------------------------------------





expiration of the Employment Period under Paragraph 2, the Date of Termination
shall be the last day of the Employment Period.
5.Obligations of the Company upon Termination.
a.Upon any termination of the Executive’s employment, the Company shall pay or
provide to the Executive (or her estate, in the case of the Executive’s death),
the “Obligations,” which shall consist of:
i.the Executive’s Annual Base Salary through the Date of Termination;
ii.any earned but as-yet unpaid Annual Bonus and/or LTI Awards with respect to
any calendar year or performance period ended prior to the Date of Termination;
iii.any unreimbursed business expenses incurred by the Executive prior to the
Date of Termination but which remain unpaid on the Date of Termination;
iv.any accrued and unpaid vacation and sick days; and
v.other benefits, if any, to which the Executive is entitled under other
applicable plans, programs, agreements and arrangements of the Company or its
affiliates.
vi.Except as otherwise provided herein, the amounts payable to the Executive (or
her estate) pursuant to clauses (i), (iii) and (iv) above shall be paid in a
single cash lump sum within 30 days after the Date of Termination. Any amounts
to be paid or provided pursuant to clause (ii) above shall be provided as set
forth in Paragraph 3(b)(ii) or (iii), as applicable. Any benefits to be paid or
provided to the Executive (or her estate) pursuant to clause (v) above shall be
paid or provided in the manner and at the time or times provided under the terms
of applicable plan, program, agreement or arrangement.
b.Severance Pay, Etc. Notwithstanding any severance plan or policy (“Severance
Policy”) generally in effect during the Employment Period for employees of the
Company or its subsidiaries, if, during the Employment Period, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
her employment for Good Reason, or the Executive’s employment terminates at the
end of the Employment Period following a non-renewal by the Company under
Paragraph 2, then, in addition to the Obligations to be paid or provided to the
Executive as provided in Paragraph 5(a) above, but conditioned upon the
Executive’s execution (and, if applicable, non-revocation) of a mutual release
in the form of the Release attached hereto as Exhibit B (the “Release”):
i.the Company shall pay to the Executive severance compensation in an amount
equal to the Annual Base Salary and Annual Bonus amounts that the Executive
would have earned under Paragraphs 3(b)(i) and 3(b)(ii), above, (A) if the
Executive had remained employed for 12 months following the Date of Termination
(such period of assumed continuing employment is hereinafter referred to as the
“Severance Period”) and (B) if, for each calendar year or portion thereof within
the Severance Period, she had earned, based on the assumed attainment of all
applicable performance goals for such year, an Annual Bonus in an amount equal
to (1) the Target Bonus in effect for her immediately prior to her Date of
Termination, multiplied by (2) a fraction, the numerator of which is the number
of days in the Severance Period that fall within such calendar year, and the
denominator of which is 365. The Annual Base Salary payments to be made pursuant
to the preceding sentence shall be paid in equal monthly installments, and each
Annual Bonus amount payable pursuant to the preceding sentence shall be paid at
the same time following the close of the calendar year to which it relates as it
would have been paid pursuant to Paragraph 3(b)(ii) if the Executive had
remained employed at the close of such year. If for the year in which the
Executive’s employment terminates and for the immediately preceding calendar
year, the Bonus Plan provides for the payment of an Annual Bonus the amount of
which is determined entirely on a discretionary basis and not solely on the
basis of the attainment of pre-established performance goals, then the Annual
Bonus amount treated as earned during each calendar year or portion thereof for
purposes of this Paragraph 5(b)(i) shall be the amount paid or payable as an
Annual Bonus for the most recently closed year preceding the Date of
Termination.
ii.for the period commencing on the Date of Termination and concluding 12 months
after the Date of Termination (“Coverage Period”), the Company shall continue to
provide the benefits described in Paragraph 3(b)(vi) to the Executive and her
spouse and eligible dependents on the same basis





--------------------------------------------------------------------------------





such benefits were provided immediately prior to the Date of Termination, and,
to the extent that any such benefits cannot be provided during any portion of
the Coverage Period under the terms of the applicable plan or pursuant to
applicable law, the Company shall pay to the Executive, within 10 days of the
date as of which the Executive ceases to be eligible for continued coverage for
such benefit under the Company’s applicable plans and programs, a lump sum cash
payment equal to the value of such continuing benefit coverage for the balance
of the Coverage Period on an after tax basis (collectively, the “Welfare
Benefits”);
iii.the Company shall cause all unvested equity-based awards, cash awards, LTI
Awards and other incentive awards (collectively, the “Retention Incentive
Awards”) granted to the Executive (whether or not granted pursuant to this
Agreement) to become immediately vested in full as of the Date of Termination,
to the extent that such awards would have become vested during the 12-month
period following the Date of Termination if the Executive had remained in
employment with the Company until the end of such period and, in the case of any
such award that was subject to attainment of any performance targets, if all
targets applicable to such award were deemed to be fully attained during the
applicable performance period. In the case of any cash awards that become vested
pursuant to the preceding sentence, the amount thereof shall be paid to the
Executive in a single cash lump sum within 30 days following the Date of
Termination. Any stock options that become so vested shall remain exercisable
for the lesser of (a) the remainder of their respective original terms, or (b),
12 months; and
iv.the Company shall pay to the Executive an additional severance payment in a
single lump sum in cash within 10 days of the Date of Termination and in an
amount equal to (a) the Target Percentage multiplied by the Annual Base Salary
then in effect multiplied by (b) a fraction the numerator of which is the number
of days elapsed in the calendar year to the Date of Termination and the
denominator of which is 365; and
v.If the Executive is not exempted or cannot by reason of this Agreement be
exempted from the Severance Policy, the amount of the severance pay described in
clause (i) above shall be offset by the present value of any amount to be paid
to the Executive pursuant to the Severance Policy.
c.Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall pay or provide
the Executive’s estate or beneficiaries with the Obligations and shall provide
the Welfare Benefits to the Executive’s spouse and eligible dependents, if any,
in accordance with the provisions of Paragraph 5(b)(ii) above, for the greater
of the length of time defined in the applicable benefit plan or policy in effect
at the time of the Executive’s death or a 12 month period commencing as of the
Date of Termination. In addition, all of the Executive’s outstanding Retention
Incentive Awards shall be treated as described in Paragraph 5(b)(iii) above in
respect of a 12 month period following the Date of Termination for purposes of
this subparagraph (c). The Obligations shall be paid to the Executive’s estate
or beneficiary, as applicable, in the manner and at the time or times provided
in Paragraph 5(a) above.
d.Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall pay or
provide to the Executive with the Obligations and shall provide the Welfare
Benefits to the Executive, her spouse and eligible dependents, if any, in
accordance with the provisions of Paragraph 5(b)(ii) above, for the greater of
the length of time defined in the applicable benefit plan or policy in effect at
the time the Executive becomes disabled or a 12 month period commencing as of
the Date of Termination. In addition, all of the Executive’s outstanding
Retention Incentive Awards shall be treated as described in Paragraph 5(b)(iii)
above in respect of a 12 month period following the Date of Termination for
purposes of this subparagraph (d). The Obligations shall be paid to the
Executive in the manner and at the time or times provided in Paragraph 5(a)
above.
e.Cause; Other than for Good Reason. If the Company terminates the Executive’s
employment for Cause, or the Executive terminates her employment without Good
Reason, in either case, during the Employment Period, the Company shall pay or
provide the Executive with the Obligations as set forth in Paragraph 5(a). In no
event shall a termination without Good Reason by the Executive, as described in
Paragraph 4(e), constitute a breach of this Agreement by the Executive.





--------------------------------------------------------------------------------





f.Change in Control. (i) If the Executive’s employment is terminated (1) by the
Company without Cause, (2) by the Executive for Good Reason, or (3) at the end
of the Employment Period following non-renewal under Paragraph 2, in each case
within 24 months after a Change in Control, the Company shall pay or provide the
Executive with the payments and benefits set forth in Paragraphs 5(b)(i)-(iii),
and such payments and benefits shall be paid or provided at the time and in the
manner therein provided, except that each number or period under Paragraphs
5(b)(i)-(iii) shall be extended to 18 months. If the Executive’s employment is
terminated (x) by the Company without Cause, (y) by the Executive for Good
Reason, or (z) at the end of the Employment Period following non-renewal under
Paragraph 2, in each case within six months before a Change in Control, the
Executive shall be entitled to receive the same payments and benefits as she
would have received in accordance with the immediately preceding sentence had
her employment with the Company terminated immediately following the occurrence
of the Change in Control. To the extent that any cash amounts which the
Executive is entitled to receive pursuant to such preceding sentence exceeds the
amounts, if any, that were paid to the Executive under Paragraph 5(b) upon her
termination of employment prior to the Change in Control, the excess amounts
shall be paid to the Executive in a single cash lump sum (x) within 10 days
after the date of the Change in Control or (y), in the case of any cash payment
that may become payable to the Executive after that date pursuant to Paragraph
5(b)(ii) above, at the time specified therein for such payment to be made.
Notwithstanding the foregoing, any payments or benefits accruing to the
Executive solely as a result of a Change in Control or similarly defined event
under any plan or arrangement of the Company in which the Executive participates
shall accrue and be provided to the Executive in accordance with such plan or
arrangement as in effect at the time of such event to the extent that such
payment or benefit is more favorable to the Executive than the same or similar
provision provided for herein. Anything in paragraph 5(b) to the contrary
notwithstanding, in the event of any Change in Control applicable to a
termination of employment as provided in this paragraph 5(f), no amount or
benefit payable under paragraph 5(b) shall be pro-rated on account of a
Termination Date occurring prior to the first anniversary of the Effective Date.
i.Code Section 4999. The Executive acknowledges that payments or benefits to be
made to or for the benefit of the Executive under this Agreement or under any
plan or arrangement maintained by the Company or its affiliated companies may be
subject to the excise tax under Code Section 4999, and that no “gross up”
payments will be payable by the Company in respect thereof.
ii.Definition. For purposes of this Agreement, a “Change in Control” means the
date on which the earliest of the following events occurs:
A.any Person, as defined in this Paragraph 5(f)(iii) below, becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (x) the then
outstanding shares of common stock of the Company or (y) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”);
B.any Person becomes the beneficial owner of 50% or more of (x) the then
outstanding shares of common stock of IIH or Innophos (as defined in this
Paragraph 5(f)(iii) below) or (y) the combined voting power of the then
outstanding securities of IIH or Innophos entitled to vote generally in the
election of directors;
C.the closing of a sale or other disposition (whether by merger, consolidation,
reorganization or otherwise) of all or substantially all of the assets of the
Company, or the Company, adopts a plan of liquidation providing for the
distribution of all or substantially all of its assets ;
D.the Company combines with another entity and is the surviving entity but,
immediately after the combination, the stockholders of the Company immediately
prior to the combination hold, directly or indirectly, 50% or less of the
Company Voting Stock or other ownership interests of the combined entity (there
being excluded from the number of shares or other ownership interests held by
such stockholders, but not from the voting stock of the combined entity, any
shares or other ownership





--------------------------------------------------------------------------------





interests received by affiliates of such other entity in exchange for stock or
other ownership interests of such other entity);
E.the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board on the date of the
employment agreement; provided that any person becoming a director subsequent to
such date whose election or nomination for election was supported by two-thirds
of the directors who then comprised the Incumbent Directors shall be considered
to be an Incumbent Director;
provided, however, notwithstanding anything herein to the contrary, for purposes
of this Agreement, a Change in Control shall not include any transaction,
whether by bona fide public offering or private placement to institutional
investors of any class or series of capital stock of the Company, determined by
the Board to be effected for the purpose of equity financing, including the
conversion of any debt securities of the Company into equity securities of the
Company. The definition of a Change in Control under this Agreement is not
intended to modify or otherwise affect the definition of such term or any
similar term under any other plan or arrangement of the Company. For purposes of
this Paragraph 5(f), a “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, other than employee benefit plans sponsored or maintained by the
Company and corporations controlled by the Company; “IIH” means Innophos
Investments Holdings, Inc., a Delaware corporation; and “Innophos” means
Innophos, Inc., a Delaware corporation.
g.At the end of the Employment Period or Thereafter. If the Executive’s
employment shall terminate at the end of the Employment Period by virtue of the
expiration of this Agreement, or for any other reason thereafter (other than
under Paragraphs 5(c), (d), (e) or (f)), the Company shall pay to the Executive
the Obligations to the extent unpaid plus, upon the Executive’s signing a
Release, the severance payments and benefits set forth in Paragraph 5(b)(i),
(ii) and (iii) (in the case of cash payments under Paragraph 5(b)(i), in a lump
sum in cash within 10 days after the date of termination of the Employment
Period), but as if the Executive had remained employed for 12 months following
the Date of Termination for purposes of this subparagraph (g).
6.Non-exclusivity of Rights. Except as otherwise specifically provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify, nor shall anything herein limit or otherwise negatively
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts that are vested
benefits, consisting of any compensation previously deferred by the Executive,
or that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
other contract or agreement, except as explicitly modified by this Agreement.
7.Arbitration; No Set Off. Any controversy, dispute or claim arising out of or
relating to this Agreement, the Executive’s employment with the Company, or the
termination thereof (collectively, “Covered Claims”) shall be resolved by
binding arbitration, to be held in Newark, New Jersey, before a panel of three
arbitrators, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The Company shall
promptly advance to the Executive (and her beneficiaries) any and all costs and
expenses (including without limitation attorneys’ fees) incurred by the
Executive (or any of her beneficiaries) in resolving any such Covered Claim;
provided, however, that to the extent that the Executive’s claims/defenses do
not prevail in such arbitration, then any amounts advanced shall be repaid by
the Executive (or her beneficiaries) to the Company. Pending the resolution of
any Covered Claim, the Executive (and her beneficiaries) shall continue to
receive all payments and benefits due from the Company and its affiliated
companies under this Agreement or otherwise. Except as provided below, the
Company’s obligation to make





--------------------------------------------------------------------------------





or cause to be made the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or any of its affiliated companies may have against the Executive or
others.
8.Nature of Obligation. Except as provided in Paragraph 5(f)(ii) hereof, (i) the
Company shall not be required to establish a special or separate fund or other
segregation of assets to assure payments under this Agreement, and, if the
Company shall make any investments to aid it in meeting its obligations
hereunder, the Employee shall have no right, title or interest in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments and (ii) nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Employee or any other person. To the extent that any person
acquires a right to receive payments under this Agreement such right shall be no
greater than the right of an unsecured creditor.


9.Restrictive Covenants.
a.The Executive acknowledges that her employment as an executive officer of the
Company creates a relationship of confidence and trust between the Executive and
the Company with respect to confidential and proprietary information applicable
to the business of the Company and its clients. The Executive further
acknowledges the competitive nature of the business of the Company. Accordingly,
it is agreed that the restrictions contained in this Paragraph 9 are reasonable
and necessary for the protection of the interests of the Company and that any
violation of these restrictions could cause substantial and irreparable injury
to the Company.
b.The Executive and the Company agree that provisions of Exhibit C attached to
this Agreement shall be made a part hereof as if set forth at length in the body
of this Agreement.
10.Successors.
a.This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive and the Executive’s legal
representatives.
b.No rights or obligations of the Company under this Agreement may be assigned
or transferred by the Company without the Executive’s prior written consent,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or a sale, liquidation or other disposition of all or substantially all of the
assets of the Company, provided that the terms and conditions of Paragraph 10(c)
below are satisfied. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and permitted assigns.
c.The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly, and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place, all within 10
days after the occurrence of the applicable event. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
11.Indemnification and Directors and Officers’ Insurance.
a.Scope of Indemnification.
i.General Indemnification. Without limiting or otherwise affecting the Company’s
obligations under the Indemnification Agreement referred to in clause (ii)
below, the Company shall, and shall cause IIH and Innophos to, indemnify and
defend the Executive to the fullest extent permitted under Delaware law
(including without limitation the Delaware General Corporation Law and the
Company’s





--------------------------------------------------------------------------------





(and IIH’s and Innophos’) Certificate of Incorporation and By Laws) from and
against any expenses (including but not limited to attorneys’ fees, expenses of
investigation and preparation and fees and disbursements of the Executive’s
accountants or other experts), judgments, fines, penalties and amounts paid in
settlement (collectively, the “Indemnified Liabilities”) actually and reasonably
incurred by the Executive in connection with any proceeding in which the
Executive was or is made party or was or is involved (for example, as a witness)
by reason of the fact the Executive was or is employed by the Company or was or
is an officer or director of the Company, IIH and/or Innophos, except that such
obligation shall not extend to any proceeding to the extent initiated or
instituted by the Executive.
ii.Special Indemnification. The Company and the Executive are parties to an
Indemnification Agreement preceding the Effective Date and covering the
Executive’s service on behalf of the Company and its subsidiaries. During the
Employment Period and continuously for 10 years from the Date of Termination
with respect to acts or omissions which occurred prior to her cessation of
employment with the Company, the Company shall continue to keep such
Indemnification Agreement in full force and effect for the Executive.
b.Insurance. The Company agrees to continue and maintain directors’ and
officers’ liability insurance policies covering the Executive at least to the
extent provided on the date hereof. Such insurance coverage shall continue as to
the Executive even if she has ceased to be a director, member, employee or agent
of the Company with respect to acts or omissions which occurred prior to her
cessation of employment with, or service as a director of, the Company.
Insurance contemplated under this Paragraph 11(b) shall inure to the benefit of
the Executive’s heirs, executors and administrators.
12.Code Section 409A Compliance. The parties intend that any severance or other
compensation payable to the Executive under this Agreement be paid or provided
in compliance with Section 409A of the Code and all regulations, guidance, and
other interpretative authority issued thereunder (“Section 409A”) such that
there will be no adverse tax consequences, interest, or penalties for the
Executive under Section 409A as a result of the payments and benefits so paid or
provided to her. The parties agree to modify this Agreement, or the timing (but
not the amount) of the payment of the severance or other compensation, or both,
to the extent necessary to comply with Section 409A. In addition,
notwithstanding anything to the contrary contained in any other provision of
this Agreement, the payments and benefits to be provided to the Executive under
this Agreement shall be subject to the provisions set forth below.
a.The date of the Executive’s “separation from service”, as defined in the
regulations issued under Section 409A, shall be treated as the Executive’s Date
of Termination for purpose of determining the time of payment of any amount
(other than Obligations) that becomes payable to the Executive pursuant to
Paragraph 5 hereof upon the termination of her employment.
b.In the case of any amounts that are payable to the Executive under this
Agreement, or under any other “nonqualified deferred compensation plan” (within
the meaning of Section 409A) maintained by the Company or any of its affiliated
companies, in the form in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), (A) the Executive’s right to
receive such payments shall be treated as a right to receive a series of
separate payments under Treas. Reg. §1.409A-2(b)(2)(iii), and (B) to the extent
any such plan does not already so provide, it is hereby amended to so provide,
with respect to amounts payable to the Executive thereunder.
c.If the Executive is a “specified employee” within the meaning of the Section
409A at the time of the Executive’s “separation from service” within the meaning
of Section 409A, then any payment otherwise required to be made to the Executive
under this Agreement on account of the Executive’s separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first business day after
(i) the expiration of six months from the date of the Executive’s separation
from service, or (ii) if earlier, the date of the Executive’s death (the
“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to aggregate amount of the payments delayed
pursuant to the





--------------------------------------------------------------------------------





preceding sentence, plus interest thereon at the Delayed Payment Interest Rate
(as defined below) computed from the date on which each such delayed payment
otherwise would have been made to the Executive until the Delayed Payment Date.
For purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean
the national average annual rate of interest payable on jumbo six-month bank
certificates of deposit, as quoted in the business section of the most recently
published Sunday edition of The New York Times preceding the date as of which
Executive is treated as having incurred a separation from service for purposes
of Section 409A.
d.All expenses eligible for reimbursement hereunder shall be paid to the
Executive promptly, but in any event by no later than December 31 of the
calendar year following the calendar year in which such expenses were incurred.
The expenses incurred by the Executive in any calendar year that are eligible
for reimbursement under this Agreement shall not affect the expenses incurred by
the Executive in any other calendar year that are eligible for reimbursement
hereunder. The Executive’s right to receive any reimbursement hereunder shall
not be subject to liquidation or exchange for any other benefit.
e.If, as of the date on which, or by which, any payment required to be made to
the Executive (or her estate) under this Agreement, calculation of the amount of
such payment is not administratively practicable due to events beyond the
control of the Executive (or her estate) then such payment shall be made to the
Executive (or her estate) within 10 business days after, but in any event by no
later than December 31 next following, the date on which calculation of the
amount of such payment first becomes administratively practicable.
13.Non-disparagement. Executive shall not, in any communications with the press
or any other media or any customer, client, supplier, or member of the
investment community criticize, ridicule, or make any statement which disparages
or is derogatory of the Company, its affiliates, directors, officers or
employees. The Company shall not, in any communications with the press or any
other media or any employer, prospective employer, or member of the investment
community criticize, ridicule, or make any statement which disparages or is
derogatory of the Executive; provided, however, that the obligations of the
Company shall bind its directors and its executive officers. Notwithstanding the
foregoing, Executive and the Company shall not be prohibited from making
truthful statements in connection with any arbitration proceeding under this
agreement concerning a dispute relating to this Agreement or otherwise as may be
required by law.
14.Miscellaneous.
a.This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. No provision of this Agreement may be waived except by a
written waiver explicitly identifying the provision and signed by the party
making the waiver.
b.All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Executive:        At the most recent address on file at the Company.


If to the Company:        Innophos Holdings, Inc.
259 Prospect Plains Road
Cranbury, NJ 08512
Attn: Chief Legal Officer
and
Innophos Holdings, Inc.
259 Prospect Plains Road
Cranbury, NJ 08512





--------------------------------------------------------------------------------





Attn: Chair, Compensation Committee


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any notice, request or other communication given
in connection with this Agreement shall be in writing and shall be deemed to
have been given (i) when personally delivered to the recipient (provided a
written acknowledgment of receipt is obtained), (ii) three business days after
mailing by certified or registered mail, postage prepaid, return receipt
requested or (iii) two business days after being sent by a nationally recognized
overnight courier (provided that a written acknowledgment of receipt is obtained
by the overnight courier), to the party concerned at the address indicated above
(or such other address as the recipient shall have specified by ten (10) days’
advance written notice given in accordance with this Paragraph 13(b)).
c.The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
d.The Company shall withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
e.The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
f.Definitions set forth in this Agreement and any terms of this Agreement which
conflict with the provisions of any other policy, plan, contract, or other
arrangement which applies to the Executive shall supersede and replace the
conflicting provisions of such other policy, plan, contract or arrangement to
the extent necessary to resolve the conflict.
g.(i) The interpretation and construction of this Agreement (including the
Exhibits hereto) shall be governed by the internal laws of the State of New
Jersey as a contract to be performed in such state and without regard to the
conflict of law provisions thereof.
i.Notwithstanding Paragraph 7 above, the Company may seek equitable relief in
the event of a breach by the Executive of the covenants set forth in Exhibit C
hereto. In that regard, the parties hereby consent to exclusive jurisdiction and
agree that such proceeding will be conducted in the federal or state courts of
the State of New Jersey sitting in and for the County of Middlesex or otherwise
in such state and county wherein the headquarters of the Company is located at
the time; provided such other location shall be in the United States of America.
To effect the foregoing, the Executive hereby subjects herself to the in
personam jurisdiction of such courts and waives all objections as to improper
venue for such forum posited as provided in the preceding sentence.
h.Except as otherwise expressly set forth in this Agreement, upon the expiration
of the Employment Period, the respective rights and obligations of the parties
shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in the rights and obligations of the
parties under this Agreement. This Agreement shall continue in effect until
there are no further rights or obligations of the parties outstanding hereunder
and shall not be terminated by either party without the express prior written
consent of both parties.
i.The Company represents and warrants to the Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against





--------------------------------------------------------------------------------





it in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
 
Jean Marie Mainente, EXECUTIVE of Innophos Holdings, Inc.
INNOPHOS HOLDINGS INC.
INNOPHOS INC. and INNOPHOS INVESTMENTS HOLDINGS INC. (For the limited purposes
of Section 11(a)(i) of this agreement)
Signed: /s/ Jean Marie Mainente
By: /s/ William Farran
 
Title: VP and General Counsel
 
Date: September 11, 2015

EXHIBIT A
LIST OF AWARDS, AGREEMENTS AND BENEFITS
EXHIBIT B
FORM OF MUTUAL RELEASE
1.Release of Claims.
a.The Executive recognizes that the payments and other benefits to be received
by her include amounts and benefits above and beyond any amounts otherwise due
her for services rendered or to be rendered or under the Company’s general
policies or programs.
In consideration of, and as a condition to these payments, the Executive hereby,
to the extent allowed by law, releases and forever discharges the Company and
all of its affiliates, present or former officers, directors, shareholders,
Executives, agents, successors or assigns (the “Releasees”) from any claim
concerning past, present or future employment and benefits thereunder, and of
and from all claims or causes of action or other demands whatsoever, which she
ever had, now has, or hereafter can, shall or may have against the Releasees,
arising out of or related to her employment relationship with the Company or the
termination of that relationship (the “Claims”).
This release or giving up of the Claims is binding on the Executive, her heirs,
assigns, and/or representatives.
Listed below are the statutes and legal theories from which the Executive has
released and discharged the Releasees and under which the Executive will not
bring any Claim. In the event that the law prohibits a release or waiver of
Claims under any such statute or theory, the Executive hereby waives the right
to seek or accept damages in a proceeding under the statute or theory and/or
hereby acknowledges that she has no valid Claim under such statute or theory.
The Claims released are any alleged violation by the Company of:
·
The National Labor Relations Act, as amended;

·
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq.;

·
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;






--------------------------------------------------------------------------------





·
The Employment Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001 et seq.;

·
The Immigration Reform Control Act, as amended;

·
The Americans with Disabilities Act;

·
The Age Discrimination in Employment Act, as amended, and including the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.;

·
The Fair Labor Standards Act, as amended;

·
The Occupational Safety and Health Act, as amended;

·
The Family and Medical Leave Act;

·
The Consolidated Omnibus Budget Reconciliation Act, as amended;

·
Any federal, state or local laws against discrimination or protecting
whistleblowers, or any other federal, state or local law or common law relating
to employment, wages, hours, or any other terms and conditions of employment.

The Claims released also are:
·
Any public policy, contract, tort, or other common law claim or cause of action,
including but not limited to breach of implied or express contract, intentional
or negligent infliction of emotional distress, negligent misrepresentation,
defamation, wrongful discharge;

·
Any claim or cause of action for commission, back wages or other compensation,
including, but not limited to, commissions, back wages or compensation, related
to or arising out of any payments or sums the Company has received or may
receive in the future from any source at any time;

·
Any claim or allegation for costs, fees, or other expenses, including attorneys’
fees, incurred in ay matter or proceeding.

(b)    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company, for itself and on behalf of the other
Releasees, to the extent allowed by law, releases and forever discharges the
Executive and all of her heirs and legal representatives from any claim
concerning past, present or future employment and benefits thereunder, and of
and from all claims or causes of action or other demands whatsoever, which the
Company and the Releasees ever had, now have or hereafter can, shall or may have
against the Executive and her heirs and legal representatives, arising out of or
related to the Executive’s employment relationship with the Company or the
termination of that relationship.
2.    Unknown Claims Released. The Executive and the Company understand that
they are releasing claims that they may not know about. This is the Executive’s
and the Company’s knowing and voluntary intent, even though the Executive and
the Company recognize that someday they might learn that some or all of the
facts they currently believe to be true are untrue and even though they might
then regret having signed this Release. Nevertheless, the Executive and the
Company assume that risk and agree that this Release shall remain effective in
all respects in any such case. The Executive and the Company expressly





--------------------------------------------------------------------------------





waive all rights they might have under any law that is intended to protect the
Executive and the Company from waiving unknown claims, and they understand the
significance of doing so.
3.    Claims Not Released. Anything to the contrary notwithstanding contained
herein, nothing herein shall release Company or any Releasee from any claims or
damages based on (i) any right the Executive may have to enforce this Release or
the Employment Agreement, (ii) any right or claim that arises after the date of
this Release, (iii) any right the Executive may have to benefits or entitlements
under any applicable plan, agreement, program, award, policy or arrangement of
Company, (iv) the Executive’s eligibility for indemnification and advancement of
expenses in accordance with any agreement with the Company, applicable laws or
the certificate of incorporation and by-laws of Company, or any applicable
insurance policy or (v) any right the Executive may have to obtain contribution
as permitted by law in the event of entry of judgment against the Executive as a
result of any act or failure to act for which the Executive, on the one hand,
and Company or any Releasee, on the other hand, are jointly liable. Further and
anything to the contrary notwithstanding contained herein, nothing herein shall
release the Executive or her heirs or legal representatives from any claims or
damages based on (i) any right the Company may have to enforce this Release,
(ii) any right or claim that arises after the date of this Release or (iii) any
right the Company may have to obtain contribution as permitted by law in the
event of entry of judgment against the Company as a result of any act or failure
to act for which the Company on the one hand, and the Executive, on the other
hand, are jointly liable.
4.    No Participation in Claims. The Executive understands that if this
Agreement were not signed, she could have the right to voluntarily assist other
individuals or entities in bringing claims against the Releasees. The Executive
hereby waives that right and agrees not to provide any such assistance, other
than assistance in an investigation or proceeding conducted by an agency of the
United States, state or local government. To the extent that the law prohibits
the Executive from waiving her right to bring and/or participate in the
investigation of a claim, she nevertheless waives her right to seek or accept
any damages or relief in any proceeding.
5.    Nonadmission of Liability. The Executive recognizes and agrees that this
Release is not intended to imply any wrongdoing on the Releasees’ parts with
respect to her employment or its termination, or any other reason, and shall not
constitute evidence of the same.
6.    Voluntary Agreement. The Executive’s decision to enter into this Release
is based solely on the mutual considerations described above and is wholly her
free act and deed. Before signing this Release, the Executive has had the
opportunity for up to twenty-one (21) days to carefully consider the terms and
ramifications of this Release and the opportunity to consult with her advisors,
legal or otherwise, which the Company has encouraged the Executive to do.
7.    Governing Law and Interpretation. This Release shall be governed and
conformed in accordance with the laws of the State of New Jersey, without regard
to its conflict of laws provisions.
8.    Separate Enforceability of Terms. If any terms of this Release are
declared invalid by any court of competent jurisdiction, the Release shall be
deemed amended by excluding the invalid term or terms, and all remaining terms
shall continue in full force and effect. The Executive and the Company agrees to
execute such amendments as may be necessary to accomplish the intent of this
paragraph, which is to maintain in force all terms of this Release to the full
extent permitted by law.
9.    Limitations on Changing Release. This Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Release.





--------------------------------------------------------------------------------





10. Revocation; Effectiveness. The Executive may revoke this Release for a
period of seven (7) days following the day she executes this Release. Any
revocation within this period must be submitted, in writing, to the Company at
the address listed below. The revocation must be delivered to Vice President
Human Resources, Innophos Inc, 259 Prospect Plains Road, Cranbury, NJ 08512. and
postmarked within seven (7) days of execution of this Release. This Release
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in Illinois, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.
THE EXECUTIVE HAS HAD TWENTY ONE (21) DAYS TO CONSIDER THIS RELEASE AND CONFIRMS
THAT THE COMPANY ADVISED HER TO CONSULT WITH HER ATTORNEY BEFORE EXECUTING THE
RELEASE.
THE EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHISWISE, MADE TO THIS
RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY ONE (21) DAY
CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, THE EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION ENTERS
INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST THE RELEASEES.
IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this Release
as of the date set forth below:
Innophos, Inc.
By: ______________________
Name:
Title:
Date: _______________________
Jean Marie Mainente
_______________________
Current personal mailing address:
_____________________________
_____________________________
Date: ________________________





--------------------------------------------------------------------------------





EXHIBIT C


NONCOMPETITION AND NONSOLICITATION AGREEMENT
a.
General.

The terms of this Noncompetition and Nonsolicitation Agreement are made part of
the Employment Agreement to which it is an exhibit, and, except as expressly
provided in this Noncompetition and Nonsolicitation Agreement, shall be of
unlimited duration. For purposes of this Exhibit, the “Noncompete Period” means
that period commencing on the date the Executive’s employment or other service
relationship with the Company and its subsidiaries or other entities controlled
directly or indirectly by either (collectively, the “controlled affiliates”)
began and ending 12 months after the Date of Termination. The “Nonsolicitation
Period” shall be measured in the same manner and shall end 18 months after the
Date of Termination. Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Employment Agreement to which this Exhibit
is attached.
b.
Confidential Information.

i.
The Executive acknowledges that the information, observations and data,
including trade secrets, obtained by the Executive while employed or retained by
the Company and its controlled affiliates concerning their business and affairs
(collectively, “Confidential Information”) are the property of those entities.
Therefore, the Executive agrees that, except as required by law, court order, an
arbitrator, a mediator or by other legal process, including, but not limited to,
depositions, interrogatories, court testimony, arbitration, and the like, and
except in connection with any litigation, arbitration or mediation involving the
Employment Agreement (including the Exhibits thereto), including the enforcement
of the Employment Agreement (including the Exhibits thereto), the Executive
shall not at any time disclose to any unauthorized person or use for her own
purposes any Confidential Information without the prior written consent of the
Company’s Board of Directors (which may delegate to an authorized officer
authority to give such consent), unless and to the extent that: (i) the
Confidential Information becomes generally known to and available for use by the
public or generally known in the industry other than as a result of the
Executive’s acts or omissions, (ii) the Executive discloses or uses such
information in the performance of her duties as an employee and an officer of
the Company (including services to its controlled affiliates) in the ordinary
course of business, or (iii) the Executive discloses such information to third
parties with whom the Company or its affiliates have entered into a
non-disclosure agreement and such disclosure is made in the ordinary course
performance of the Executive’s duties and responsibilities to the Company and
its affiliates. The Executive shall deliver to the Company promptly following
the termination of her employment, or at any other time the Company may
reasonably request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
embodying the Confidential Information or Work Product (as defined below) which
the Executive may then possess or control, provided that the Executive may
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing her
compensation or relating to reimbursement of expenses, (iii) information that
she reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to her employment, or termination thereof, with
the Company.

ii.
The Executive represents and warrants to the Company that, to the best of her
knowledge, the Executive has nothing that contains any material information
which belongs to any former






--------------------------------------------------------------------------------





employer that the Executive is not entitled to have or use for the benefit of
the Company and its controlled affiliates. If at any time the Executive
discovers that the foregoing statement is incorrect in any material respect, the
Executive shall promptly return any such materials to the Executive’s former
employer or obtain any necessary consents. The Executive understands that
Company does not want any such materials, and that the Executive will not be
permitted to use or refer to any such materials in the performance of the
Executive’s duties.
c.Intellectual Property, Inventions and Patents.
The Executive acknowledges that all discoveries, concepts, ideas, inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patent applications, copyrightable work and mask work (whether or not
including any confidential information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) which (i) relate to the Company’s or any
of its controlled affiliate’s actual or anticipated business, research and
development or existing or future products or services and (ii) are conceived,
developed or made by the Executive (whether individually or jointly with others)
while employed by the Company or its affiliates or their predecessors in
interest (collectively, “Work Product”), belong to the Company or such
affiliate, as the case may be. The Executive shall disclose Work Product
promptly to the Company or the applicable affiliate in the manner reasonably
required under procedures established by those entities and, at the expense of
the Company or applicable affiliate, as the case may be, perform all actions
reasonably requested on behalf of any such entity (whether during or after any
period of employment or engagement) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). The Employee acknowledges and agrees that the Company’s or
applicable affiliate’s ownership of Work Product includes all future rights
arising from the Work Product, which rights do not yet exist, as well as new
uses, media, means and forms of exploitation throughout the universe exploiting
current or future technology yet to be developed.
d.
Non-competition and Non-solicitation.

i.
Non-competition. The Executive acknowledges that, during the course of the
Executive’s employment or similar engagement with the Company and its controlled
affiliates (including their respective predecessors in interest), the Executive
has or will become familiar with the trade secrets of, and other Confidential
Information concerning, those entities and that the Executive’s services have
been, and are reasonably expected to be, of special, unique and extraordinary
value to the Company and its affiliates. As a result, the Executive agrees that,
during the Noncompete Period, the Executive shall not directly or indirectly own
any interest in, manage, control, participate in, be employed by, consult with,
render services for, or in any manner engage in any Competing Business within
any geographical area in which the Company or any of its controlled affiliates
engage or have active plans at the Date of Termination to engage in such
businesses. The Executive acknowledges and agrees that this restriction is
without specific geographic limitation inasmuch as the Company and its
affiliates conduct business on a nationwide and international basis, that its
sales and marketing prospects are for continued expansion both nationally and
internationally, that access to the Company’s Confidential Information would
provide any national or international competitor with an unfair competitive
advantage, and that, therefore, the restrictions set forth in this section are
reasonable and properly required for the adequate protection of the legitimate
interests of the Company. Nothing herein shall prohibit the Executive from
owning beneficially not more than 2% of any class of outstanding equity
securities or other comparable interests of any issuer that is publicly traded,
so long as the Executive has no active participation in the business of such
issuer. For purposes hereof, the term “Competing Business” means any business
that is engaged in the production or sale of phosphates or other products that
compete with the products produced, distributed or sold by the Company or its
controlled affiliates (or are in






--------------------------------------------------------------------------------





the process of being actively developed by such entities) as of the Date of
Termination. This restriction shall not prevent the Executive from working for a
subsidiary, division, venture or other business or functional service unit
(collectively a “Unit”) of a Competing Business so long as (i) such Unit is not
itself a Competing Business, (ii) the Executive does not manage or participate
in business activities or projects of any Unit that is a Competing Business, and
(iii) the Executive otherwise strictly complies with the restrictive covenants
contained in this Exhibit. The term “Competing Business” shall not include any
business entity set forth on Schedule 1 to this Agreement (or any wholly-owned
subsidiary thereof), which Schedule 1 may be modified by written agreement of
the Company and Executive from time to time. This list is not intended to an
all-inclusive list of those Businesses that are not competing Businesses and the
exclusion of a business entity from this list does not itself suggest that such
business entity is a Competing Business.
ii.
Non-solicitation. During the Nonsolicitation Period, the Executive shall not
directly or indirectly through another person or entity: (i) induce or attempt
to induce any executive or other key employee of the Company or any controlled
affiliate to leave the employ of any of those entities, or in any way interfere
with the relationship between the Company or any such affiliate and any such
person; (ii) hire or offer to hire any person who was an executive or other key
employee of the Company or any controlled affiliate at any time within the one
year period prior to an offer of employment to such person ; or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company or any controlled affiliate to cease
doing business with any Company-affiliated entity, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and Company affiliated entity. The following shall not be deemed a
violation of this provision (a) providing customary business references for
Company executives or other key employees at their request, (b) being involved
in a general solicitation to the public of general advertising, or (c) if an
entity with which the Executive is associated hires or engages any employee of
the Company or any of its controlled affiliates, if the Executive was not,
directly or indirectly, involved in hiring or identifying such person as a
potential recruit or assisting in the recruitment of such employee. For purposes
hereof, the Executive shall only be deemed to have been involved “indirectly” in
soliciting, hiring or identifying an employee if the Executive (x) directs a
third party to solicit or hire the Employee, (y) identifies an employee to a
third party as a potential recruit or (z) aids, assists or participates with a
third party in soliciting or hiring an employee.

e.Nature of Restrictive Covenants; Enforcement.
i.
For purposes of enforcement, the restrictive covenants contained in this
schedule are independent of any other provision of this Exhibit. As a result,
the existence of any claim or right of set-off that the Executive may have or
allege against the Company, whether based on this Exhibit or otherwise, shall
not prevent the enforcement of the covenants or be deemed to mitigate any harm
suffered by the Company.

ii.
Because the Executive’s services are unique (resulting in the Company’s need for
the restrictions in this schedule) and because the Executive has access to
Confidential Information, Work Product and other proprietary resources
representing valuable assets of the Company, the parties agree that the Company
and its affiliates might suffer irreparable harm from a breach or threatened
breach by the Executive of the restrictions set forth in this Exhibit and that
money damages would not be an adequate remedy for any such non-compliant
conduct. In the event of a breach or threatened breach of the restrictive
covenants in this Exhibit, the Company (including its affected affiliates and
their respective successors or assigns) in addition to other rights and remedies
existing in their favor, shall be entitled to seek specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction






--------------------------------------------------------------------------------





in order to enforce, or prevent any violations of, the provisions in this
Exhibit (without posting a bond or other security, any requirement of which is
waived by the Executive). In the event of any breach by the Executive of the
restrictions set forth in this Exhibit, the Noncompete Period shall be tolled
until such breach has been cured. If, at the time of enforcement, a court holds
that restrictions contained in this Exhibit are unreasonable under circumstances
then existing, the parties agree that the maximum period, scope or geographical
area reasonable under such circumstances (or as otherwise allowed by governing
law) are to be substituted for the stated period, scope or area provided in this
Exhibit, and the restrictions are to be deemed reformed to that extent and shall
be enforceable as so reformed to the fullest extent permitted by law to provide
protection to the Company.
The Executive acknowledges and agrees that (i) the restrictions contained in
this Exhibit are reasonable and will not subject her to undue hardship, (ii) the
Executive has had the opportunity to review these restrictions and the other
provisions of this Agreement with legal counsel and such other advisors as the
Executive deems appropriate, (iii) the Executive has carefully read and fully
understands all of the provisions of this Exhibit, and (iv) the Executive is
voluntarily entering into the Employment Agreement containing this Exhibit
without any reliance upon any representations or statement made by the Company
with regard to the subject matter, basis or effect of this Exhibit, other than
those in writing, including those contained in the Employment Agreement and this
Exhibit.





